Citation Nr: 0833721	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for residuals of a back 
injury, to include arthritis of the lumbosacral and thoracic 
spine.

3.  Entitlement to service connection for residuals of a back 
injury, to include arthritis of the cervical spine.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a skin condition 
due to chemical exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the RO 
in Des Moines, Iowa, which, in pertinent part, denied service 
connection for a bilateral hearing loss disability, residuals 
of a back injury, a bilateral knee disorder and a skin 
condition due to chemical exposure.

The veteran testified before a Decision Review Officer in 
November 2004.  The veteran testified before the undersigned 
at a July 2008 videoconference hearing.  Transcripts have 
been associated with the file.

The issue of service connection for a bilateral knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a bilateral hearing loss 
disability for VA purposes.

2.  The veteran was diagnosed with osteoarthritis of the 
lumbar spine during service and diagnosed with osteoarthritis 
of the thoracic spine within one year of separation.

3.  The veteran had a retained shrapnel wound noted at entry 
to service and there is no evidence of aggravation and he 
does not have a currently diagnosed disability of the 
cervical spine.

4.  The veteran is shown to have "nodules" of the left arm 
and right forearm on examination, which are at least as 
likely as not related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, and a bilateral hearing loss 
disability may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2007).

2.  The veteran's degenerative joint disease of the thoracic 
and lumbar spine was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2007).

4.  The veteran's "nodules" of the left arm and right 
forearm, claimed as a skin condition due to chemical 
exposure, were incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

Prior to initial adjudication of the veteran's claims, a 
letter dated in February 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The February 2003 letter did not include notice of the 
disability rating and effective date elements as required by 
Dingess.  The RO did take corrective action nonetheless, 
sending a March 2006 letter.  Although this letter was not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was provided two 
years to respond with additional argument and evidence and 
the claim was readjudicated and a supplemental statement of 
the case (SSOC) was provided to the veteran in May 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a medical examination in May 2003 to 
determine the nature and etiology of his disabilities.  The 
veteran's VA examination, VA treatment records and private 
medical records reflect treatment of the back and skin.  
Further, the skin and back disabilities are being resolved in 
the veteran's favor; as such, the Board need not undertake an 
analysis as to whether the duty to assist was met given the 
full grant of benefits on appeal.  The veteran also received 
a May 2003 audiometric VA examination, which showed that, 
while he has some hearing loss, his hearing loss is not a 
disability for VA purposes.  The veteran has produced no 
evidence in contradiction of this finding.  The Board is 
satisfied that the duty to assist has been satisfied.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has bilateral hearing loss, 
residuals of a back injury, and a skin condition as a result 
of service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

a. Hearing Loss

The Board notes, initially, that bilateral hearing loss may 
be service connected on either direct or presumptive bases.  
See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2007).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the threshold for normal hearing is from 0 to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed 
below, then operates to establish when a hearing loss can be 
service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

On the authorized audiological evaluation for the veteran's 
separation from service physical examination in October 2002, 
pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
10
15
20
10
10

At the veteran's VA audiological evaluation in May 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
15
20
20
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

The Board has reviewed the veteran's remaining post-service 
medical records and can find no additional audiometric 
findings.

In light of the foregoing, the Board must conclude that 
veteran does not have a hearing loss disability for VA 
purposes.  No puretone threshold exceeds 25 dB.  His CNC 
speech recognition scores are not below 94 percent.  As a 
result, the veteran's hearing does not meet the standard set 
by 38 C.F.R. § 3.385.  Service connection must be denied.  

The Board acknowledges that the veteran's hearing did undergo 
a shift during service.  The difficulty in this case lies in 
the fact that his hearing has not worsened sufficiently to be 
considered a disability, not that there is no evidence of 
inservice worsening.  Until such time as the veteran's 
hearing meets the 38 C.F.R. § 3.385 standard, the Board must 
deny the claim.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  


b. Back Disability

The veteran has claimed that he has a back disability as a 
result of service.  He points to several instances of 
treatment for back pain complaints.  The veteran's claim has 
been somewhat confused, as he has claimed disability 
effecting his entire spine.  For the reasons that follow, the 
Board will grant service connection for a lumbar and thoracic 
spine disability and deny service connection for cervical 
spine disabilities.  

The veteran's service treatment records show that he had been 
diagnosed with degenerative arthritis during service.  A 
January 1999 x-ray study was read to show that he had lumbar 
facet syndrome.  A November 2002 x-ray study was read to show 
mild spondylosis and minimal facet sclerosis.  Spondylosis is 
a name for "degenerative spinal changes due to 
osteoarthritis."  Dorland's Illustrated Medical Dictionary 
1743 (30th ed. 2003).  

The veteran was seen for a May 2003 VA examination in 
connection with this claim.  X-rays were performed at that 
time.  They were read to show a normal lumbar spine.

The veteran's VA treatment records disagree.  An August 2004 
x-ray study was found to show changes at the L3, L4 and L5 
levels.  The x-ray study was compared to the veteran's May 
2003 x-ray and no significant changes were seen.  The veteran 
was diagnosed with mild, stable degenerative joint disease of 
the lumbar spine.  

The Board finds that the evidence that the veteran currently 
suffers from degenerative arthritis of the lumbar spine, 
first diagnosed during service is at least in equipoise.  The 
veteran was diagnosed with osteoarthritis during service and 
has a current diagnosis in his VA treatment records.  The one 
x-ray study that lead to a normal assessment was reviewed by 
his treating physicians, who disagreed with the diagnosis.  
Such an assessment is wholly within the medical judgment of 
the reviewing doctors.  The Board is not free to substitute 
its own judgment for that of medical experts.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As there is 
disagreement as to the proper diagnosis, the Board resolves 
reasonable doubt in favor of the veteran and finds that the 
veteran has had continuity of symptomatology since service.  
Service connection for degenerative arthritis of the lumbar 
spine is warranted.  See 38 C.F.R. § 3.303(b).  

The Board also grants service connection for thoracic 
degenerative arthritis.  The veteran had complained of 
widespread back pain during the course of this claim.  The 
veteran was provided an x-ray in May 2003 which was read to 
show minimal spondylosis of the thoracic spine, which is a 
form of spinal degeneration.  Where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
osteoarthritis (degenerative joint disease) become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  The veteran was diagnosed with thoracic 
osteoarthritis within one year and there are numerous 
complaints of back pain.  The May 2003 is the only post-
service x-ray of record.  The Board concludes that the 
criteria for service connection for thoracic spine 
osteoarthritis are met.  See id.  

The Board cannot, however, grant service connection for a 
cervical spinal disability.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2007).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear 
and unmistakable" evidence that the injury or disease 
claimed pre-existed service, the presumption does not attach, 
and the issue becomes whether the disease or injury was 
aggravated during service.  Id.

Prior to entry, the veteran had been shot in the head and 
neck with a shotgun, with retained metallic fragments.  The 
injury was noted on his first entrance to service examination 
in July 1980.  The veteran described his injury as being to 
the head and neck.  A November 1980 x-ray series showed 
multiple retained fragments.  The veteran was found fit for 
enlistment.  Thus, the veteran's retained fragments and 
history of shotgun blast injury to the neck were noted at 
entrance to service and the presumption of soundness does not 
attach.  

Since a neck disorder was shown prior to service and was 
noted on entry, as discussed above, the veteran cannot bring 
a claim for service connection for that disorder, but he may 
bring a claim for service-connected aggravation of that 
disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In 
this case, the veteran has not carried his burden of showing 
his neck disorder was aggravated by service.  

During service, the veteran underwent numerous evaluations 
for possible cervical spine disorders.  A February 1998 x-ray 
series showed numerous retained metallic fragments across the 
veteran's sinuses, frontal bone, mandible and retropharyngeal 
space.  In May 1998, he had an MRI performed due to possible 
left side C8 radiculopathy.  The report indicates a normal 
cervical spine with unremarkable intervertebral discs, patent 
neural foramina, normal cervical cord, vertebral alignment 
and marrow signal intensity.  There was no canal stenosis.  
At the same time, the veteran was also evaluated for carpal 
and cubital tunnel syndrome.  An EMG found normal nerve 
conduction for the left side cervical nerves, which indicates 
that there was no cervical disorder producing his symptoms.

The veteran has complained of neck pain repeatedly and been 
treated on numerous occasions.  He complained of pain at his 
May 2003 VA examination and in April 2005.  The veteran 
underwent x-ray studies in both instances, which showed the 
retained fragments of shot.  The May 2003 examiner indicated 
that there was insufficient evidence for a clinical diagnosis 
at that time.  The April 2005 x-ray was read to show no 
change from the May 2003 x-ray.  The studies were otherwise 
unremarkable.  There was no diagnosis beyond pain.  There is 
no indication of a change related to the retained fragments.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The only noted disorder besides pain is the retained 
fragments from the veteran's preservice injury.  There is no 
objective evidence of inservice aggravation.  Further, in the 
absence of a currently diagnosed disorder, aside from pain, 
the Board finds that the veteran has no aggravation of his 
preservice disability.  Service connection must be denied.   

As such, the Board finds that the preponderance of the 
evidence is against the veteran's cervical spine claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Skin

The veteran claims to have a skin condition as a result of 
inservice exposure to chemicals.  For the reasons that 
follow, the Board concludes that service connection is 
warranted.

Initially, the Board notes that the veteran has been service 
connected for some skin conditions already.  Specifically, 
the veteran has been service connected for tinea pedis, 
claimed as skin blisters of the feet, tinea cruris, claimed 
as a groin rash, and several scars, surgical scars of 
bilateral ulnar nerve transposition and right carpal tunnel 
release, and a scar from excision of a lesion of the left 
arm, claimed as skin cancer.  The veteran claims service 
connection for "nodules" which are a distinct disability 
separate and apart from the foregoing.

At the veteran's May 2003 VA examination in connection with 
his current claims, the veteran reported that he had 
"nodules"on the left and right forearms, which occurred 
after he was exposed to a weed killer from 1981 to 1984.  The 
examiner noted the presence of these "nodules" and that 
they measured approximately 0.3 mm.  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the veteran is competent to report the 
onset of these "nodules" as occurring during service.  The 
record does not reflect ongoing treatment for them, and they 
were not noted at any of his periodic examinations.  This 
omission is understandable given the rather small size of the 
nodules.  The veteran reported these "nodules" immediately 
on separation from service and has indicated that the onset 
was during service.  Regardless of the underlying etiology, 
the Board finds that the veteran's "nodules" are at least 
as likely as not first appeared during service.  Accordingly, 
the Board concludes that service connection is warranted.  

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for degenerative arthritis 
of the lumbar and thoracic spine is granted.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for "nodules" of the left 
arm and right forearm, claimed as a skin condition due to 
chemical exposure, is granted.


REMAND

The Board must remand the veteran's knee claim for an 
examination and opinion.

The veteran was treated during service for knee pain.  In 
1996, the veteran was diagnosed with bilateral patellar 
malalignment and poor tracking.  The veteran also underwent 
evaluation and physical therapy in 2001 and 2002 for chronic 
bilateral knee pain and patellofemoral pain syndrome.  The 
veteran has not, however, been diagnosed as having patellar 
misalignment since service.  At the May 2003 VA examination 
in association with this claim, the examiner found 
insufficient evidence to provide a clinical diagnosis.  The 
veteran has been evaluated numerous times since service and 
has been given several additional diagnoses, including 
possible degenerative joint disease and a possible meniscus 
tear of the left knee.  As the veteran now has, apparently, 
sufficient evidence for clinical diagnoses to be assigned, 
the Board remands for a new examination to determine whether 
his currently diagnosed bilateral knee disorders are related 
to his inservice complaints.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board notes that the veteran was also diagnosed as having 
unequal leg length, with the left leg shorter than the right.  
The examiner must also clarify whether the veteran's leg 
length discrepancy is the cause of the veteran's bilateral 
knee complaints, and if so, whether the leg length 
discrepancy is a condition that would have pre-existed 
service and whether that condition was aggravated during 
service.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the above evidence, to 
the extent available, schedule the veteran 
for VA examinations to determine (1) the 
diagnosis of any knee disorder(s) which 
may be present, and (2) whether any such 
knee disorder, either right or left knee, 
is as likely as not etiologically related 
to the inservice pain complaints noted in 
1996 and 2001 and 2002.  The examiner 
should also opine as to whether the 
veteran's leg length discrepancy is the 
cause of the veteran's bilateral knee 
complaints and diagnoses, and if so, 
whether the leg length discrepancy is a 
condition that would have pre-existed 
service and whether that condition was 
aggravated during service.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician.  
All indicated studies should be conducted, 
and the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the bilateral knee 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


